        Case 4:20-cv-00004-JTR Document 21 Filed 12/11/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

LINDSAY CLEMENTS                                                   PLAINTIFF

V.                          NO. 4:20CV00004-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                  DEFENDANT

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that judgment be entered for the Plaintiff, reversing

the decision of the Commissioner, and remanding this case to the Commissioner for

further proceedings pursuant to sentence four of 42 U.S.C. ' 405(g) and Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

      DATED this 11th day of December, 2020.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
